DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the obtained 3,3,5-trimethylcyclohexylidene bisphenol-phenol-adduct" in lines 1 to 2 of the claim.  Claim 1, from which the instant claim depends does not expressly mention an adduct as recited herein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the separated 3,3,5-trimethylcyclohexylidene bisphenol-phenol-adduct" in lines 2 to 3 of the claim.  Claim 1, from which the instant .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Osselaer et al (U.S. 6,858,758).
The instant claims are drawn to a process for preparing 3,3,5-triemethylcyclohexylidene bisphenol from 3,3,5-trimethylcyclohexanone and phenol, comprising the reaction of an initial amount of 3,3,5-trimethylcyclohexanone and an initial amount of phenol in the presence of a gaseous acidic acid; obtaining a mixture of 3,3,5-trimethylcyclohexylidene bisphenol, phenol, 3,3,5-trimethylcyclohexanone, gaseous catalyst, water and by-products; removing the catalyst and water from the obtaining reaction mixture; separating a larger amount of the obtained 3,3,5-
Van Osselaer et al teach a process for producing bisphenols, wherein a phenol is reacted with a ketone in the presence of a hydrogen chloride catalyst.  The reaction product is a mixture of bisphenol, the first and second reactant.  The catalyst and water of reaction is separated by distillation (abstract).  Preferred starting materials are phenol or cresol; suitable ketones include, inter alia, 3,3,5-trialkylcyclohexanones.  Suitable catalysts include, inter alia hydrogen chloride gas. The method according to the invention may be conducted continuously or discontinuously, but preferably continuously.  The reaction solution produced may be withdrawn from the lower part of the reactor and sent to a distillation device, wherein water, catalyst, and unreacted starting materials are separated from the reaction solution.  The product withdrawn from the bottom of the column contains, along with the bisphenol product, phenol and possibly ketone, in amounts of 0 to 15 wt.%.  The product is then transferred into a crystallizer at a temperature of 100 to 130°C.  Recrystallization may take place from one to three times.  With TMC phenols, a double crystallization is usually sufficient.  The purified product, which contains the adduct bisphenol/phenol, may also then be purified of phenol, and distillation may be continuous of discontinuous (col. 3, line 7 to col.4, line 64; col 6, lines 21-23).
The difference between the present invention and the cited reference is that the reference does not teach instant steps (e1), (e3), or (e3), wherein different amounts of 
The examiner, however, does not finds that this is a patentable distinction.  As noted in the above rejection, Van Osselaer et al teaches that the method for producing bisphenols taught therein is preferably conducted in a continuous manner.  In a process operating under continuous conditions, it is obvious to separate varying amounts of the reaction product, which comprises the product, unreacted starting compounds, catalyst, etc., and send the separated reaction product back to the primary reactor or primary reaction step, so as to ensure that as much of the starting compounds as possible may be converted to the desired product.  This makes for a more efficient process as the starting compound(s) and catalytic materials are fully used.  Likewise, it would be obvious to send a portion of the reaction product comprising by-products and unreacted starting materials to a waste recovery step, so as to separate these components into useable materials (e.g. catalyst that may be regenerated and recycled, and/or unreacted starting materials that can be separated from unwanted by-products and if desired, recycled to the first step of the process).  The amount, or concentration of such components, whether being separated and directly recycled to the primary reactor, or sent to a waste recovery step would be up to the artisan practicing the invention.  Therefore, the examiner finds that the instant claims are rendered obvious by the process taught by Van Osselaer et al.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622